EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liz Flannery on August 3, 2021.

The application has been amended as follows: 

Claims 1, 2, 3-6, 10 and 11 are CANCELED.

Claim 21 has been amended as follows:
21.	(Currently Amended)	A method comprising:
            preparing a treatment fluid comprising an invert emulsion by mixing an aqueous fluid, an oleaginous fluid, and an amine surfactant emulsifier using a blender, wherein the invert emulsion comprises an aqueous internal phase that comprises the aqueous fluid, an oleaginous continuous phase that comprises the oleaginous fluid, and the amine surfactant emulsifier has the molecular structure

    PNG
    media_image1.png
    78
    197
    media_image1.png
    Greyscale
,
10 to C25 hydrocarbon chain, a terminal R1 is selected from the group consisting of: a hydrogen, 

    PNG
    media_image2.png
    61
    68
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    64
    93
    media_image3.png
    Greyscale
, and

    PNG
    media_image4.png
    45
    78
    media_image4.png
    Greyscale
,
and a non-terminal R1 is selected from the group consisting of:

    PNG
    media_image3.png
    64
    93
    media_image3.png
    Greyscale
, and

    PNG
    media_image4.png
    45
    78
    media_image4.png
    Greyscale
; and
            placing the treatment fluid in a wellbore penetrating at least a portion of a subterranean formation.
 
 New claims 24 and 25 are added as set forth below
24.	(New) The method of claim 12 further comprising using the treatment fluid to drill at least a portion of the wellbore penetrating at least a portion of the subterranean formation. 
25.	(New) The method of claim 21 further comprising using the treatment fluid to drill at least a portion of the wellbore penetrating at least a portion of the subterranean formation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
08/03/21